Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendments filed 03/24/2022. Claims 1, 10, 18, 19, 25, 30 have been amended. Claim 31 has been added new. Claim 7 has been canceled.  1-6 and 8-31 are presented for examination.
	Applicant amendments overcome  the 35 USC 102 and 101 rejections.  

Allowable Subject Matter
	Claims 1-6 and 8-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claim 1  is the inclusion of the limitation in the claims, which is not found in the prior art references, of extracting from said electronic tet a plurality of patient diagnostic factors; matching said patient diagnostic factors to sets of ranked diagnostic factors, each of said sets associated with a condition and each ranking of a diagnostic factor for its associated condition being a probability of said diagnostic factor being indicative of its associated condition, in order to produce a list of said conditions each having a probability of being present in said patient based upon said patient diagnostic factors, wherein said probability of each condition is a combination of said probabilities of said diagnostic factors associated with said each condition; and determining a list of unknown diagnostic factors from the set of ranked diagnostic factors associated with said each condition that are not said patient diagnostic factors known to be present or absent in said patient.  
Claim 10, 19, and 25 are allowed for similar reasons as seen in claim 1. 

While the closest prior art Kalafut et al. (US 2020/0211692 A1) teaches learning platforms that can provide confidence of diagnosis.  Kalafut fails to teach “matching said patient diagnostic factors to sets of ranked diagnostic factors, each of said sets associated with a condition and each ranking of a diagnostic factor for its associated condition being a probability of said diagnostic factor being indicative of its associated condition, in order to produce a list of said conditions each having a probability of being present in said patient based upon said patient diagnostic factors, wherein said probability of each condition is a combination of said probabilities of said diagnostic factors associated with said each condition”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNair et al. (US 10,446273 B1) teaches “presenting: (a) a condition risk score representing the determined probability that the patient has for the first clinical condition; (b) a set of risk factors corresponding to the subset of clinical concepts used by the first condition program; and (c) for at least a portion of the risk factors, a clinical value for the factor, the value determined information derived from the patient.” De Bruin et al. (US 2011/0119212 A1) teaches “machine learning and inference methods to estimate the probability of response to a range of treatment possibilities appropriate for the illness diagnosed, and, optionally, to provide a list of diagnostic possibilities rank-ordered by likelihood/probability. The signal/information processing method includes several stages including pre-processing, filtering, feature extraction and feature selection, low-dimensional representation, data clustering, statistical and Bayesian modeling and analysis, geometrical analysis, decision/estimation networks, building and learning predictive and estimator models using training data”. McNair and Bayesian fail to teach ““matching said patient diagnostic factors to sets of ranked diagnostic factors, each of said sets associated with a condition and each ranking of a diagnostic factor for its associated condition being a probability of said diagnostic factor being indicative of its associated condition, in order to produce a list of said conditions each having a probability of being present in said patient based upon said patient diagnostic factors, wherein said probability of each condition is a combination of said probabilities of said diagnostic factors associated with said each condition”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686